UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: Rider Exploration, Inc. (Exact name of Registrant as specified in Its charter) Nevada 26-1094531 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 955 South Virginia Ste. 116, Reno, NV 89502. (Address of principal executive offices) 775-284-0370 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo As of April 30, 2009, there were 2,140,000 common shares outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 15 Item 6. Exhibits 15 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited financial statements included in this Form 10-Q are as follows: 5 Balance Sheets as of April 30, 2009 (unaudited) and October 31, 2008 (audited); 6 Statements of Operations for the three months ended April 30, 2009 and 2008, six months ended April 30, 2009 and 2008 andperiod from inception (May 17, 2007) to April 30, 2009 (unaudited) ; 7 Statement of Stockholders’ Equity for the period from inception (May 17, 2007) through April 30, 2009 (unaudited); 8 Statements of Cash Flows for the six months ended April 30, 2009 and period from inception (May 17, 2007) to April 30, 2009 (unaudited); 9 Notes to Financial Statements; These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended April 30, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 RIDER EXPLORATION, INC.
